DETAILED ACTION
Applicant’s Remarks, filed 10/22/2021, in response to the prior office action has been considered and made of record. Claims 1-18 are pending further examination.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed 10/22/2021, with respect to the previously presented 35 USC 103 prior art rejections of claims 1-18 as being unpatentable in view of Schmidt et al (US 2021/0121922) in combination of the teachings of one or more of Schlezinger (US 2021/0262945), Dante et al (US 2015/0283586) and/or Lebeau (US 5115475) have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that the relied upon reference Schlezinger of the base 35 USC 103 combination does not constitute as prior art under 35 USC 103. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Buckley et al (US 6064759).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2021/0121922) in view of Buckley et al (US 6064759).

With respect to Claim 1: A foodstuff inspection system, comprising:[Schmidt has disclosed a first and second conveyor (para 0023 – first and second conveyors) having an imaging device (imaging device – at least para 0021) for capturing RGB image data  (para 0057 – RGB imaging device) of a food type product (meat – para 0020) as it falls over a gap from a higher first conveyor to a second lower conveyor (para 0035 – drop-off causes falling of product from first conveyer to second conveyor). The imaging device of Schmidt being above the first conveyor (Fig 1 of Schmidt and at least para 0035).]
	a first conveyor for conveying foodstuff; [Schmidt (para 0020, 0035 and Fig 1).]
	a second conveyor separated from the first conveyor by a gap of free space; [Schmidt (para 0020, 0035 and Fig 1).]
	a top camera positioned above the gap and above the first conveyor and the second conveyor; [Schmidt (para 0020, 0035 and Fig 1).]
	[Schmidt has not disclosed “a bottom camera positioned below the gap and below the first conveyor and the second conveyor”.]
[Buckley (Fig 1, Fig 7, Fig 8A-8C, Col 5 lines 50-60, Col 16 lines 9-60) has disclosed a machine vision based object inspection system comprising two CCD camera (col 5 lines 50-60, Fig 7 col 16 lines 9-34 wherein the sensors are CCD devices), a pair of sequential belt conveyors (Fig 7, col 16 lines 9-34 and 50-60) transporting an object to be inspected, and imaging (Fig 7 items 71A and 71B) the object to be inspected using a pair of imaging devices mounted below and above the object in a manner such that image data of the object are captured by said imaging devices (71A and 71B) as the object falls from the upper conveyor “first conveyor” to the lower conveyor “second conveyor”.]
	wherein the top camera and the bottom camera capture images of the foodstuff in the gap between the first conveyor and the second conveyor for analysis. [As per Buckley (Fig 7 items 71A and 71B as described in column 16) the arrangement and timing of the imaging Is such that the object is imaged by the imaging devices as it falls over the gap from the first to second conveyor.]
[Schmidt and Buckley are analogous art of image processing to capture image data of an object to be inspected as it is conveyed along a belt type conveyance means. It would have been obvious to one of ordinary skill in the art to modify the single camera based inspection of Schmidt with the above and below imaging device of Buckley to achieve the expected result of capturing a plurality of views of the object to be inspected by said corresponding above and below cameras of Beckley. The motivation for combining would have been to efficiently perform a more compact product inspection of the multiple surfaces of an object as disclosed by Buckley (col 16 lines 9-34 and 50-60), including those sides not normally exposed when an object lies on a conveyance type device such as that utilized by the teachings of both Schmidt and Buckley. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Buckley with Schmidt to achieve the limitations of the present claim.]


	a processor connected to the top camera and the bottom camera for processing images taken of the foodstuff for detection of foreign debris in the foodstuff. [Schmidt (para 0106-0108) imaging devices and captured images thereof are processed by a computing device for detection of a foreign object (para 0104-0105).]

With respect to Claims 8 and 15: The food inspection system of Claim 1, wherein
the top camera and the bottom camera take simultaneous images of the respective top side and the bottom side of the foodstuff. [Schmidt has disclosed (para 0035-0036) the imaging of the object while food product is falling. Similarly, the imaging process of Buckley (col 16 lines 9-34) has disclosed capturing image(s) of the object as it falls by both imaging sensors. The capture of the image data both imaging devices are simultaneous to the falling event, hence the respective capture processes themselves that correspond to the falling event are co-occurring and simultaneous since they both occur during the same falling event of said object.]

With respect to Claim 9: The food inspection system of Claim 1, and further comprising
	a rejection system communicatively coupled to a processor wherein when a group of pixels in the image of the foodstuff is determined to be consistent with foreign debris, the foodstuff is tracked by the rejection system for removal. [Schmidt (para 0016-0018 and 0104-0105) region of image data is located, identified location is forwarded so that it can be tracked to a particular location and handled/removed.]

With respect to Claim 10: The food inspection system of Claim 9, wherein
[Schmidt (para 0037) has disclosed that the speed of the conveyor(s) are 2 meters per second.], the length of the second conveyor, and the time of acquisition of the image of the foodstuff to track the foodstuff for removal. [Inherent to the process of Schmidt (at least para 0018 and 0086) wherein in order to locate the identified rejected foodstuff having foreign debris by a robotic arm or other such removal/handling means, then a physical location along the length of the second conveyor must be determined which is based on a determination of a location of a product having a speed and a time of travel along a path of the conveyor having some length.]

With respect to Claim 11: The food inspection system of Claim 1, wherein the top camera and the bottom camera [As per Buckley (Fig 7 items 71A and 71B as described in column 16) the arrangement and timing of the imaging Is such that the object is imaged by the imaging devices as it falls over the gap from the first to second conveyor.] captured colored RBG images for analysis. [The teachings of Schmidt (Para 0057 –RGB cameras) of Schmidt in view of Buckley have disclosed the type of imaging devices and the inspection process to be performed, whereas Buckley is relied upon to teach the arrangement of the imaging devices for capturing image data as an inspection object is conveyed between an upper and lower conveyance means.]

With respect to Claim 12: The food inspection system of Clam 1, wherein top camera and the bottom camera take images of the foodstuff while the foodstuff is in mid air between the first conveyor and the second conveyor. [Schmidt: Para 0035-0036 – while food product is falling. As per Buckley (Fig 7 items 71A and 71B as described in column 16) the arrangement and timing of the imaging Is such that the object is imaged by the imaging devices as it falls over the gap from the first to second conveyor.]

[Schmidt: Para 0035-0036 – while food product is falling, wherein in order for the product to fall the first conveyor’s surface must be higher than the second conveyor’s surface.]

With respect to Claim 14: A method of food inspection comprising:
	transporting foodstuff on a first conveyor and a speed sufficient to transport the foodstuff over a gap onto a second conveyor; [As per the discussion of Schmidt in view of Buckley with respect to claims 1-2 and 12-13 (para 0034-0035 of Schmidt) has disclosed transporting foodstuff from a first conveyor to a second conveyor in manner such that while in motion the object falls over the gap from said first conveyor to said second conveyor.]
	photographing images of the foodstuff from the top and the bottom [Buckley (Fig 1, Fig 7, Fig 8A-8C, Col 5 lines 50-60, Col 16 lines 9-60) has disclosed a machine vision based object inspection system comprising two CCD camera (col 5 lines 50-60, Fig 7 col 16 lines 9-34 wherein the sensors are CCD devices), a pair of sequential belt conveyors (Fig 7, col 16 lines 9-34 and 50-60) transporting an object to be inspected, and imaging (Fig 7 items 71A and 71B) the object to be inspected using a pair of imaging devices mounted below and above the object in a manner such that image data of the object are captured by said imaging devices (71A and 71B) as the object falls from the upper conveyor “first conveyor” to the lower conveyor “second conveyor”.]
 while the foodstuff is in the gap between the first conveyor and the second conveyor; and [Schmidt (para 0034-0035): Foodstuff imaged as it is conveyed between a gap of respective first and second conveyor.]
[Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images.]

With respect to Claim 16: The method of Claim 15, and further comprising scanning each of the images of the foodstuff horizontally and vertically to identify groupings of pixel indicative of foreign debris in the foodstuff. [Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images, said images having a horizontal and vertical extent.]

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2021/0121922) and Buckley et al (US 6064759) as applied to at least claims 1-2 and 14-15 above, in view the teachings of Dante et al (US 2015/0283586).

With respect to Claim 3 and 17: The food inspection system of Claim 2, and further comprising [Schmidt (para 0038-0042) has disclosed a pixel by pixel analysis of the imaged data to determined pixels of the imaged data that correspond to foreign debris. Schmidt has not disclosed “a library communicatively coupled to the processor containing data….. to detect foreign debris” as required by the following claim limitation limitation.]
	a library communicatively coupled to the processor containing data representative of acceptable pixels corresponding to images of foodstuff wherein the processor compares images of the foodstuffs on a pixel by pixel basis with the data representative of acceptable pixels stored in the library to detect foreign debris. [Dante (abstract, para 0034 and 0159) has disclosed a reference image database method of comparing reference images of acceptable and foreign materials to determine pixels of agricultural product corresponding to foreign material on a product conveyed along a path (at least Figure 1-4 of Dante).]
	[Schmidt in view of Buckley and the teachings of Dante are analogous art of conveying products along a conveyor and visually analyzing images of the product to determine the pixel locations of foreign material on the products. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the pixel based determination of foreign material in analyzed products of Schmidt in view of Buckley with the reference image library comparison approach to determine pixels of the product corresponding to foreign material as disclosed by Dante. The motivation for combining would have been to use a known alternative method of reference image library comparison as disclosed by Dante for locating pixel locations of foreign material on a product using image analysis  in a known process requiring the locating foreign material on a product at the pixel level using image analysis as disclosed by Schmidt in view of Buckley to achieve the expected result of locating the pixel location of foreign debris/material on a product as required by the teachings of both Schmidt in view Buckley and Dante. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Dante with Schmidt and Buckley to achieve the limitations of the presently claimed invention. ]

Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2021/0121922), Buckley et al (US 6064759) and Dante et al (US 2015/0283586) as applied to at least claims 3 and 17 above, in view the teachings of Lebeau (US 5115475).

With respect to Claim 4: The food inspection system of Claim 3, wherein [Schmidt in view Buckley and Dante have disclosed determining the pixel locations of foreign material on a food product based on a comparison of the imaged product with a library of reference images (see discussion of at least claims 1 and 3. Schmidt in view of Buckley and Dante have not further disclosed performing morphological operations on the image data prior to the classification of the pixel data as foreign debris as required by the following claim limitation.]
	the processor conducts a morphological operation on the image of the foodstuff to emphasize foreign debris before the processor compares the image of the foodstuff. [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]
	[Lebeau and the teachings of Schmidt in view of Buckley and Dante are analogous art of comparison based determination of pixel locations on imaged data of a product corresponding to issues with the product being inspected. It would have been obvious to one of ordinary skill in the art to preprocess the machine vision inspection image data of Schmidt in view of Buckley and Dante using dilation processing as disclosed by Lebeau to enhance the image data prior to the comparison process as disclosed by Lebeau. The motivation for combining would have been to increase the robustness of the image analysis as disclosed by Lebeau (col 2 lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try combine the teachings of Schmidt, Buckley, and Date with Lebeau to achieve the limitations of the presently claimed invention.]

With respect to Claim 5: The food inspection system of Claim 4, wherein
	the morphological operation comprises image dilation to make foreign debris more visible. [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]

With respect to Claim 6: The food inspection system of Claim 5, wherein
[Schmidt (para 0029-0030) determines presence of foreign objects based on pixel data of the captured images, said images having a horizontal and vertical extent.]

With respect to Claims 7 and 18: The food inspection system of Claim 6, wherein
the group of adjacent pixels below a number of pixels is ignored. [Schmidt - para 0040]

With respect to Claim 18: The method of Claim 17, and further comprising processing the images of the foodstuff to emphasize foreign debris before the comparing the image of the foodstuff with data in the library of acceptable pixels; [Lebeau (abstract, col 1 lines 5-25, col 2 lines 4-11, col 2 lines 13-27) has disclosed performing dilation type morphological operation prior to reference image based comparison of stored data for image based inspection of a product.]
ignoring the group of adjacent pixels not matching the data in the library of acceptable pixels below a threshold number of pixels; and [Schmidt - para 0040]
rejecting the foodstuff corresponding to the images of the foodstuff having the group of adjacent pixels not matching the data in the library of acceptable pixels. [Schmidt (para 0016-0017 and 0104-0105) region of image data is located, identified location is forwarded so that it can be tracked to a particular location and handled/removed.]







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666